DETAILED ACTION
	In RCE filed on 03/11/2021 Claims 1- 18 are pending. Claims 10- 18 are withdrawn based on restriction requirement. Claim 1 is currently amended. Claims 1- 9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Claim limitations directed to the hollow cylindrical structure, the composition, spraying of the liquid and gas are materials worked upon by the apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a spinning fixture that . . . provides linear movement of the nozzle along the central axis such that the nozzle can be located at at least two different linear points along the central longitudinal axis of the mandrel.” Applicant has no support for the “spinning fixture” providing linear movement of the nozzle as currently claimed. Instead, the closest Applicant has support for is a carriage assembly having spray device operatively mounted thereto, where the carriage is moveable along the central longitudinal axis. See Specification paragraphs [0025- 0028]. There is no indication that the carriage is spinning in any way. As such, claim 1 introduces subject matter that fails to comply with the written description 
Claims 2- 9 are rejected by virtue of depending on a claim which does not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a spinning fixture that a) rotates the mandrel about the central longitudinal axis and b) provides linear movement of the nozzle along the central axis such that the nozzle can be located at at least two different linear points along the central longitudinal axis of the mandrel.” It is unclear, based on the specification, figures, and claims, how the spinning fixture is capable of both providing rotation to the mandrel and linear movement of the nozzle. Claim 1 omits essential structural cooperative relationships of elements, where the omission amounts to a gap between the necessary structural connections. Therefore, claim 1 is indefinite. For purposes of examination, the device which provides linear movement of the nozzle is interpreted as the carriage device.
	 Claims 2- 9 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312638 A1 (“Parker”) in view of US 2017/0268130 A1 (“Wu”).
Regarding claim 1, Parker teaches a device for producing a hollow cylindrical structure, comprising:
	A mandrel (808) having a length along a central longitudinal axis (Fig. 8 and [0225] teach a rotating collection device 808);
	A spray device (810) having a nozzle ([0229] teaches one or more nozzles being provided at an exemplary orifice 810), the nozzle located in proximity to the mandrel so the nozzle is capable of applying a liquid composition sprayed from the spray device directly onto one or more of an inner surface of the mandrel, an outer surface of the mandrel, and a layer in direct or indirect contact with the mandrel thereby capable of coating the mandrel with the liquid composition whereby a solvent therein evaporates and the hollow cylindrical structure is formed Fig. 8 displays a configuration between the orifices 810 and collection device 808 such that composition is applied to an outer surface of the collection device 808; [0235] teaches the fibers being formed of liquid as they pass through the vessel 806 onto the collection device 808 which evidences the device of Parker is capable of applying a liquid composition onto the surface, whereby a solvent of the liquid composition evaporates and the hollow cylindrical structural is formed on the mandrel); and
	A spinning fixture that a) rotates the mandrel and the nozzle about the central longitudinal axis and b) provides movement along the central longitudinal axis such that the nozzle can be located at least two different points along the central longitudinal axis of the mandrel to allow coating of one or more of the inner surface of the mandrel, the outer surface and the layer in direct or indirect contact with the mandrel with the liquid composition ([0225, 0237] and Fig. 8 teach an exemplary collection device 808 which moves in a rotational manner, in a linear manner, or in a combination of rotation and linear manners. This configuration is capable of providing rotation between collection device 808 and orifice  810 and capable of providing movement such that the orifice 810 can be located at two or more different locations along a central longitudinal axis of the collection device 808 such that material is coated  on the outer surface of collection device 808). 
	Parker does not explicitly teach providing linear movement of the nozzle along the central longitudinal axis such that the nozzle can be located at at least two different linear points along the central longitudinal axis.
	Wu teaches providing linear movement of the nozzle along the central longitudinal axis such that the nozzle can be located at at least two different linear points along the central longitudinal axis (Fig. 1, [0020, 0022, 0028] teach the track being configured for horizontal movement of the sprayer set 20, where the horizontal direction corresponds to the central longitudinal axis of the fiber carrier 33. Thus, the sprayer set 20 of Wu is capable of being located at two or more linear points along the central longitudinal axis).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Parker to incorporate the carriage and track as taught by Wu motivated by improving the surface coverage of the fibrous material onto the fiber carrier (Wu – [0028]).

Regarding claim 3, Parker does not explicitly teach the spinning fixture includes a carriage assembly including a track, and a carriage operatively mounted on the track and movable along the central longitudinal axis, and wherein the spray device is mounted on the carriage.
	Wu teaches the spinning fixture includes a carriage assembly including a track (12), and a carriage (13, 16) operatively mounted on the track (12) and movable along the central longitudinal axis (Fig. 1, [0020, 0022, 0028] teach the track being configured for horizontal movement of the sprayer set 20, where the horizontal direction corresponds to the central longitudinal axis of the fiber carrier 33), and wherein the spray device is mounted on the carriage (Fig. 1 and [0021] teach sliding block 13 being combined with nozzle seat 16 and nozzle seat 16 having an extended portion 161, the outer end of the extended portion having a sprayer set having a pipe 21 and nozzle 22).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Parker to incorporate the carriage and track as taught by Wu motivated by reasons set forth in claim 1.

	Regarding claim 4, Parker teaches the mandrel (collector) having at least one hollow section and a fixture which places the nozzle inside the at least one hollow section (Figs. 23- 24).

	Wu teaches a carriage (13, 16) that is able to move the nozzle so that it can be located at least at two different points along a central longitudinal axis (Fig. 1, [0020, 0022, 0028] teach the track being configured for horizontal movement of the sprayer set 20, where the horizontal direction corresponds to the central longitudinal axis of the fiber carrier 33).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Parker to incorporate the carriage and track as taught by Wu motivated by improving the surface coverage of the fibrous material onto the fiber carrier (Wu – [0028]). It is noted that upon combining the configuration in Figs. 23- 24 of Parker with the carriage and track in Fig. 1 of Wu, the result is a carriage capable of moving the nozzle such that the nozzle may be positioned at two or more points along a central longitudinal axis inside the hollow section of the mandrel.

	Regarding claim 5, Parker teaches the nozzle has an outlet that is substantially perpendicular to the central longitudinal axis (Fig. 24b displays the orifice being perpendicular to the central longitudinal axis ω).
	
	Regarding claim 6, Parker does not explicitly teach the carriage being movable such that the nozzle can be located at least different points along the central longitudinal axis to allow coating of the outer surface of the mandrel.
	Wu teaches the carriage being movable such that the nozzle can be located at least different points along the central longitudinal axis to allow coating of the outer surface of the mandrel (Fig. 1, [0020- 0022, 0028] teach the sliding block 13 and nozzle seat 16 being movable such that sprayer set 20 can be located at different points along the central longitudinal axis to allow coating of the outer surface of the carrier 33).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Parker to incorporate the carriage and track as taught by Wu motivated by reasons set forth in claim 3.

Regarding claim 9, Parker teaches a controller controls one or more of the following features: speed of rotation of the mandrel about the central longitudinal axis, movement of the carriage along the central longitudinal axis, functions of the nozzle, and distribution of material along a length of the mandrel ([0197] teaches mechanisms to control the force and/or speed  with which the material jet leaves the reservoir through one or more orifices; [0174, 0229], teaches nozzles being provided associated with an exemplary orifice 114 to provide control over one or more characteristics of the material exiting the reservoir through the orifice including the flow rate, speed, direction, mass, shape, and/or pressure of the material; [0190, 0198, 0201, 0242] teaches motion generators creating and controlling desired weaves and/or alignments of the fibers formed by the motion of the collection device;). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312638 A1 (“Parker”) and US 2017/0268130 A1 (“Wu”), as applied to claim 1, further in view of US 2014/0163601 A1 (“Stamberg”).
	Regarding claim 2, Parker does not explicitly teach the spinning fixture comprises a motor and a chuck operatively connected to the motor wherein the mandrel is operatively connected to the chuck which rotates the mandrel about the central longitudinal axis.
[0046] teaches a stage which includes rotational and axial movement capabilities and the motion of the stage being controlled by a motor synchronized with a motor controller and the stage including a holding fixture such as a chuck that accepts the mandrel and transmits movement thereto).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Parker to incorporate a motor and chuck as taught by Stamberg because this is a use of a known technique to improve a similar device in the same way. In Stamberg, the motor and chuck enable controlled movement of the mandrel and transmission of the movement to the mandrel, respectively. One of ordinary skill in the art would have found it obvious to use the same configuration to improve the mandrel of Parker in the same way.	 

Claims 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312638 A1 (“Parker”), US 2017/0268130 A1 (“Wu”), and US 2014/0163601 A1 (“Stamberg”), as applied to claims 1- 2, further in view of US 2012/0240369 A1 (“Capparelli Mattoso”).
Regarding claim 7, Parker teaches a device with nozzles capable of spraying the liquid composition ([0235] teaches the fibers being formed of liquid as they pass through the vessel 806 onto the collection device 808 which evidences the device of Parker is capable of applying a liquid composition onto the surface).
Parker teaches the nozzle comprises a pair of concentric nozzles wherein an inner nozzle is adapted to spray a liquid therefrom and an outer nozzle is adapted to spray a gas therefrom, wherein the gas guides an air stream around the inner nozzle providing for distribution of the liquid onto the outer surface of the mandrel.
Figs. 1- 5 and [0019, 0076- 0079]; Claim 1 and [0073- 0078] teach pumping a solution of polymers through at least one inner nozzle).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the nozzle of Parker to incorporate the concentric nozzles as taught by Capparelli Mattoso motivated by directing the production of fibers (Capparelli Mattoso – [0019]).

	Regarding claim 8, Parker teaches a device with nozzles capable of spraying the liquid composition ([0235] teaches the fibers being formed of liquid as they pass through the vessel 806 onto the collection device 808 which evidences the device of Parker is capable of applying a liquid composition onto the surface).
Parker does not explicitly teach a plurality of inner nozzles are provided, each operated independently and able to spray a liquid coating simultaneously or at different times as compared to at least another nozzle.
	Capparelli Mattoso teaches a plurality of inner nozzles are provided, each operated independently and able to spray a liquid of the liquid coating composition coating simultaneously or at different times as compared to at least another nozzle (Figs. 1- 5, Claim 20 and [0074- 0079] teach a configuration where second nozzle BI and third nozzle BC are inner nozzles and are usable simultaneously as shown in Fig. 5a; Claim 1 and [0073- 0078] teach pumping a solution of polymers through at least one inner nozzle).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the nozzle of Parker to incorporate the concentric nozzles as taught by Capparelli Mattoso motivated by reasons set forth in claim 7.

Response to Arguments
Applicant's arguments filed on 03/11/2021 have been fully considered but they are not persuasive.

The Applicant argues that Parker does not anticipate the invention set forth in claim 1 because Parker does not teach or suggest the nozzle of the spray device to be located in proximity to the mandrel so that the nozzle is capable of applying a liquid composition directly onto the indicated surface thereby coating the mandrel with the liquid composition whereby a solvent therein evaporates and the hollow cylindrical structure is formed on the mandrel. Applicant contends that Parker teaches a device having different structure that cannot perform the claimed function. Specifically, Applicant points to Fig. 8 showing a device 800 expelling a solution from reservoir 802 into air jet-spinning tunnel 806 wherein the solution is spin into a fiber prior to the threads being collected on bobbin 808. Applicant concludes that Parker does not teach or suggest applying a liquid composition on a mandrel and thereafter evaporate the solvent in order to form the hollow cylindrical structure on the mandrel.
The Examiner respectfully disagrees with this argument. According to MPEP 2115 limitations directed to articles or materials worked upon are only given patentable weight to the extent which effects the structure of the claimed invention. The composition is a material worked upon by the claimed apparatus and imparts no structural limitations on the claimed apparatus. Parker teaches the nozzle of the spray device to be located in proximity to the mandrel so that the nozzle is capable of applying a liquid composition directly onto the indicated surface thereby coating the mandrel with the liquid composition whereby a solvent therein evaporates and the hollow cylindrical structure is formed on the mandrel (Fig. 8 displays a configuration between the orifices 810 and collection device 808 such that composition is applied to an outer surface of the collection device 808; [0235] teaches the fibers being formed of liquid as they pass through 

Applicant argues that Parker does not teach or suggest a spinning fixture that rotates the mandrel about the central longitudinal axis and provides linear movement of the nozzle along the central longitudinal axis.
In response to this argument, the Examiner points out that the amended feature of “a spinning fixture that . . . provides linear movement of the nozzle along the central axis such that the nozzle can be located at at least two different linear points along the central longitudinal axis of the mandrel” does not comply with the written description requirement and is indefinite. Applicant has no support for the “spinning fixture” providing linear movement of the nozzle as currently claimed. Additionally, it is unclear, based on the specification, figures, and claims, how the spinning fixture is capable of both providing rotation to the mandrel and linear movement of the nozzle. For purposes of examination, the device which provides linear movement of the nozzle is interpreted as the carriage device.
Parker does teach a spinning fixture that rotates the mandrel about the central longitudinal axis ([0225, 0237] and Fig. 8 teach an exemplary collection device 808 which moves in a rotational manner, in a linear manner, or in a combination of rotation and linear manners. This configuration is capable of providing rotation between collection device 808 and orifice  810 and capable of providing movement such that the orifice 810 can be located at two or more different locations along a central longitudinal axis of the collection device 808 such that material is coated  on the outer surface of collection device 808). Wu teaches providing linear 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744